Title: To George Washington from Stephen Moylan, 7 December 1780
From: Moylan, Stephen
To: Washington, George


                        
                            Dear Sir
                            Philadelphia December 7th 1780
                        
                        Colo. Temple had waited on the Board of War & the President of this State, Shewd them the
                            instructions I received from your Excellency respecting the 4th Regiment of Light Dragoons, the former Coud do nothing,
                            the latter has laid the matter before the Assembly, individuals of which inform me they are disposed to do every thing in
                            their power for recruiting men and purchasing horses for the Regiment but the finances of the State are in so deplorable a
                            condition that they do not know when they will have the ability to put this will in execution it is reccomended that I
                            shoud remain in this place until some plan can be formd for this purpose, Lt Col. Temple is now at Lancaster from whom I
                            have this day received a Letter, in which he Says that his private Affairs are in Such a Situation from being four years
                            absent as absolutely requires his presence, I shall take the Liberty of giveing him a furlough When Major Fauntleroy joins
                            Subject to an immediate recall, Shoud your Excellency disapprove of my having given him leave of absence.
                        two ships are arrived from L’Orient. the last in 36 days brings an account that Capt. Jones had Saild from
                            that port the 7th Octr the day after he met a most violent gale of wind in which his vessel was totaly dismasted, but he
                            got back to L’orient by good fortune and great exertions, the vessel which had the clothing for the Army on board got Safe
                            in. and Saild again in Company with the one arrived here yesterday. god Send her safe the Ariel cannot be ready until the
                            middle or later end of November.
                        Mr Lawrence is in the tower Lord Geo. Germaine and Lord Stormont were to wait on him, proposed Several
                            questions to which he woud give no answer he is denied the use of pen ink and paper, but otherwise well treated—it is
                            believed that the Count d’Estaing will have the Command in the West Indies. I have the honor to be Dear Sir Your most
                            Obliged H. St
                        
                            Stephan Moylan
                        
                    